Case: 21-60514     Document: 00516306666         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 4, 2022
                                  No. 21-60514
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Keith Friston,

                                                           Petitioner—Appellant,

                                       versus

   Andrew Mills,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:18-CV-207


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Keith Friston, Mississippi prisoner # 84468, appeals the district
   court’s denial of his 28 U.S.C. § 2254 petition challenging his convictions of
   causing a death while driving under the influence and leaving the scene of an
   accident resulting in death. In his petition, Friston alleged his double


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60514      Document: 00516306666            Page: 2   Date Filed: 05/04/2022




                                     No. 21-60514


   jeopardy rights were violated (1) when the state trial court granted a mistrial
   due to the unavailability of a prosecution’s witness without first inquiring if
   reasonable alternative witnesses existed and (2) when he was sentenced as a
   habitual offender under Mississippi law. The district court rejected both
   claims on the merits. It granted a certificate of appealability (COA) as to his
   first claim but denied a COA as to his second claim. As such, Friston also
   moves this court to expand the COA to include his second claim.
          “In an appeal of the district court’s denial of habeas relief, this court
   reviews the district court’s findings of fact for clear error and its conclusions
   of law de novo, applying the same standard of review that the district court
   applied to the state court decision.” Austin v. Cain, 660 F.3d 880, 884 (5th
   Cir. 2011) (internal quotation marks omitted). Under the Antiterrorism and
   Effective Death Penalty Act (AEDPA), a state court’s adjudication of an
   issue on the merits is entitled to deference. Hill v. Johnson, 210 F.3d 481,
   484-85 (5th Cir. 2000). A § 2254 petition shall not be granted unless the
   state court’s decision “was contrary to, or involved an unreasonable
   application of, clearly established Federal law, as determined by the Supreme
   Court of the United States” or “resulted in a decision that was based on an
   unreasonable determination of the facts in light of the evidence presented in
   the State court proceeding.” § 2254(d).
          Given the relevant Supreme Court precedent regarding whether a
   manifest necessity justifies a retrial following a mistrial, particularly Downum
   v. United States, 372 U.S. 734 (1963), as well as the circumstances of this
   particular case, we cannot say that the Mississippi court’s rejection of
   Friston’s double jeopardy claim was either contrary to or an unreasonable
   application of clearly established federal law.
          Regarding Friston’s motion to expand the COA to include his second
   claim, this court reviews such a request under the same criteria it uses to




                                          2
Case: 21-60514      Document: 00516306666          Page: 3   Date Filed: 05/04/2022




                                    No. 21-60514


   determine whether to issue a COA. United States v. Kimler, 150 F.3d 429,
   431 (5th Cir. 1998). Accordingly, this court will grant Friston’s motion to
   expand the COA if he makes “a substantial showing of the denial of a
   constitutional right.” 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S.
   322, 336 (2003). That is, he must establish that reasonable jurists would find
   the decision to deny relief debatable or wrong, see Slack v. McDaniel, 529 U.S.
   473, 483-84 (2000), or that the issue he presents deserves encouragement to
   proceed further, see Miller-El, 537 U.S. at 327. Friston has failed to make the
   requisite showing.
          Accordingly, we AFFIRM the judgment of the district court and
   DENY the motion to expand the COA.




                                         3